Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 1 of 18 Page ID #:259




   1 Roland Tong (State Bar No. 216836)
      rjt@manningllp.com
   2 Natalya Vasyuk (State Bar No. 307419)
      ndv@manningllp.com
   3 MANNING & KASS
       ELLROD, RAMIREZ, TRESTER LLP
   4 19800 MacArthur Blvd, Suite 900
     Irvine, California 92612
   5 Telephone: (949) 440-6690
     Facsimile: (949) 474-6991
   6
     Attorneys for Plaintiff/ Counterdefendant
   7 RICHARD RENTROP, d/b/a TVD Vinyl
     Decals
   8
   9
  10                               UNITED STATES DISTRICT COURT
  11           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  12
  13 Richard Rentrop, d/b/a TVD Vinyl             Case No. 8:19-cv-01796-JLS-DFM
  14 Decals,                                      NOTICE OF MOTION AND
                                                  MOTION OF PLAINTIFF/
  15                      Plaintiff,              COUNTERDEFENDANT RICHARD
                                                  RENTROP FOR PARTIAL
  16             v.                               SUMMARY JUDGMENT;
                                                  MEMORANDUM OF POINTS AND
  17 Toyota Motor Sales, USA, Inc. and            AUTHORITIES; STATEMENT OF
                                                  UNCONTROVERTED FACTS
  18 Toyota Motor Corporation,
                          Defendants.             Filed concurrently with (1) Plaintiff’s
  19                                              Separate Statement of Uncontroverted
  20                                              Facts; (2) Declaration of Richard
                                                  Rentrop; (3) Declaration of Roland
  21                                              Tong, Esq.
  22                                              Judge: Hon. Josephine Staton
  23                                              Date: January 8, 2021
                                                  Time: 10:30am
  24                                              Courtroom: 10A
  25
  26
  27
  28   4834-7897-1075.4                                      Case No. 8:19-cv-01796-JLS-DFM
         NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
           FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                        SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 2 of 18 Page ID #:260




   1 TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
   2            PLEASE TAKE NOTICE THAT on January 8, 2021, at 10:30am, or as soon
   3 thereafter as counsel may be heard, in the courtroom of the Honorable Josephine
   4 Staton, located in the United States Courthouse, 411 West Fourth Street, Santa Ana, CA
   5 92701-4516, Plaintiff/Counterdefendant Richard Rentrop ("Plaintiff" or "Rentrop" or
   6 “Plaintiff Rentrop”) will and hereby does move this Court for Partial Summary
   7 Judgment.
   8            This Motion is made upon the following grounds:
   9            Rentrop's use of the Defendants' registered trademarks constitutes nominative
  10 fair use and thus Rentrop does not infringe Defendants' registered trademarks. This
  11 motion is made following the in person conference of counsel under L.R. 7-3, which
  12 took place on July 15, 2020.
  13            This Motion is based on this Notice of Motion, the attached Memorandum of
  14 Points and Authorities, the Declarations of Richard Rentrop and Roland Tong, the
  15 Separate Statements of Uncontroverted Facts filed concurrently herewith, all of the
  16 pleadings, files, and records in this proceeding, all other matters of which the Court
  17 may take judicial notice, and any argument or evidence that may be presented to or
  18 considered by the Court prior to its ruling.
  19
  20 DATED: August 5, 2020                   MANNING & KASS
                                             ELLROD, RAMIREZ, TRESTER LLP
  21
  22
  23                                         By:         /s/ Roland Tong
  24                                               Roland Tong
                                                   Natalya Vasyuk
  25
                                                   Attorneys for Plaintiff/ Counterdefendant
  26
  27
  28   4834-7897-1075.4
                                              2              Case No. 8:19-cv-01796-JLS-DFM
         NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
           FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                        SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 3 of 18 Page ID #:261




   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2 I.      INTRODUCTION
   3         Plaintiff/Counterdefendant Richard Rentrop (“Plaintiff” or “Plaintiff Rentrop” or
   4 “Rentrop”) submits the following Memorandum of Points and Authorities in support of
   5 his Motion for Partial Summary Judgment against Defendants Toyota Motor Sales,
   6 USA, Inc. and Toyota Motor Corporation (“Toyota” or “Defendants”) as to his
   7 affirmative defense of trademark non-infringement, more specifically Nominative Fair
   8 Use. To prove nominative fair use, Plaintiff must satisfy three requirements: (1) the
   9 plaintiff's product or service in question must be one not readily identifiable without use
  10 of the trademark; (2) only so much of the mark or marks may be used as is reasonably
  11 necessary to identify the plaintiff's product or service; and (3) the user must do nothing
  12 that would, in conjunction with the mark, suggest sponsorship or endorsement by the
  13 trademark holder.      This Court can see primarily from Plaintiff's website and
  14 advertising, all of which are publicly available and are provided in the Separate
  15 Statement of Uncontroverted Facts, that Plaintiff meets these three requirements. No
  16 additional discovery is needed and the Defendants would not be able to show genuine
  17 issue of material fact in Plaintiff's nominative fair use defense. Nonetheless, the fact
  18 discovery cut- off date of December 4, 2020 (Dkt. 20 Scheduling Order) would have
  19 passed by the time Defendants' Opposition to this Motion is due.
  20         Upon reading this Memorandum, this Court will see that Plaintiff only used
  21 Defendants' marks to identify his products. The purchasers of Plaintiff's vinyl decals
  22 that consist of jumbled letters would not know where to apply them unless Plaintiff
  23 uses Defendants' marks to identify the Toyota brand vehicles where the decals can be
  24 applied. The Court will see that Plaintiff used only so much of Defendants' marks as is
  25 reasonably necessary to identify his products. That is, Plaintiff had to use jumbled
  26 letters in packaging his vinyl decals and only showed the Toyota brand vehicles in his
  27 advertising to identify his products. Moreover, Plaintiff used disclaimers at the top and
  28 at the bottom of each of his webpage to avoid suggesting sponsorship
     4834-7897-1075.4                                                        or endorsement
                                               1                Case No. 8:19-cv-01796-JLS-DFM
        NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
          FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                       SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 4 of 18 Page ID #:262




   1 by the Defendants.
   2            All the papers submitted show there are no triable issues as to any material facts
   3 as to the issue of nominative fair use and the Plaintiff is entitled to judgment as a matter
   4 of law. Accordingly, Plaintiff requests that the Court grant his Motion for Partial
   5 Summary Judgment.
   6 II.        STATEMENT OF FACTS
   7            Plaintiff Rentrop sells vinyl stickers for use with Toyota brand vehicles.
   8 (Plaintiff’s Separate Statement of Uncontroverted Fact (“UF”) No.1). The vinyl
   9 stickers are designed to be overlaid on the badges, emblems, and tailgate letters or
  10 inserts of these Toyota brand vehicles to allow the vehicle owners to customize them.
  11 UF No. 2 When customers purchase and receive the vinyl stickers, they comprise of
  12 various jumbled letters that do not spell any of the Defendants' registered trademarks.
  13 UF No. 3. Exhibit K to the Original Complaint (Dkt. 1-11) contains a table showing
  14 side-by-side comparison of Plaintiff’s products as packaged and Defendants' registered
  15 trademarks. Said table is reproduced herein as follows. See (Declaration of Roland
  16 Tong (“Tong Decl.”) ¶2).
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   4834-7897-1075.4
                                              2              Case No. 8:19-cv-01796-JLS-DFM
         NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
           FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                        SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 5 of 18 Page ID #:263




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14            Plaintiff   Rentrop   advertises   his   vinyl   decals   on   his   website
  15 www.tvdvinyldecals.com, various social media platforms, such as Facebook,
  16 Instagram, and Etsy, and Shopify. UF No. 5. These advertisements show the Toyota
  17 brand vehicles and their respective badges, emblems, or tailgate letters that have been
  18 covered with Plaintiff’s stickers. UF No. 6. Examples of the format of Plaintiff’s
  19 advertisements as it relates to the disclaimers used with each advertisement are
  20 demonstrated below and are also attached as Exhibits 2 and 3. UF No. 7
  21
  22
  23
  24
  25
  26
  27
  28   4834-7897-1075.4
                                              3              Case No. 8:19-cv-01796-JLS-DFM
         NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
           FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                        SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 6 of 18 Page ID #:264




   1          The top of each Etsy webpage that displays Defendants' trademarks contains a
   2 disclaimer that says: "TVD Vinyl Decals makes and sells individual letter decals that
   3 can be applied to many locations on your vehicle, including embossed tailgates and
   4 emblems. TVD Vinyl Decals is not endorsed by or affiliated with any of the
   5 manufacturers mentioned on this site. All names are used for informational purposes
   6 only. TVD Vinyl Decals only provides individual decals that can cover the typeface of
   7 the product names owned by their respective owners. If you have any questions or
   8 concerns about what we sell please contact us." UF No. 8. The bottom of each Etsy
   9 webpage and tvdvinyldecals.com webpage with Plaintiff’s ad that displays Defendants’
  10 trademarks includes the following statement: "© 2020 TVD Vinyl Decals. Toyota,
  11 Tacoma, Tundra, 4Runner, Sequoia, RAV4, and FJ Cruiser are registered trademarks of
  12 Toyota Motor Corporation. TVD Vinyl Decals is not affiliated with or endorsed by
  13 Toyota Motor Corporation or any of Toyota's affiliated companies. The terms Toyota,
  14 Tacoma, Tundra, 4Runner, Sequoia, RAV4, and FJ Cruiser are used for identification
  15 purposes only." UF No. 9. There is a disclaimer at the top of each tvdvinyldecals.com
  16 webpage for each Toyota vehicle saying: "Products are not affiliated with or endorsed
  17 by Toyota Motor Corporation." UF No. 10.
  18          On or about July 25, 2019, Toyota's Canadian Counsel filed a complaint with
  19 Facebook accusing Plaintiff Rentrop’s vinyl decals of trademark infringement. See
  20 Tong Decl., ¶ 4. Facebook removed Plaintiff’s advertisement resulting in a significant
  21 loss of sales and prompting Rentrop to seek declaratory judgment of non-infringement
  22 from this Court. Id.
  23 III.     ARGUMENTS
  24 A.       Applicable Law
  25          1.     Summary Judgment Standard
  26          A motion for summary judgment must be granted when "the pleadings,
  27 depositions, answers to interrogatories, and admissions on file, together with the
  28 affidavits,
     4834-7897-1075.4 if any, show that there is no genuine issue as to anyCase
                                                                            material    fact and that the
                                                       4                        No. 8:19-cv-01796-JLS-DFM
        NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
          FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                       SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 7 of 18 Page ID #:265




   1 moving party is entitled to a judgment as a matter of law." Fed.R.Civ.Proc. 56(c). A
   2 party seeking summary judgment bears the initial burden of informing the court of the
   3 basis for its motion and of identifying those portions of the pleadings and discovery
   4 responses that demonstrate the absence of a genuine issue of material fact. See Celotex
   5 Corp. v. Catrett, (“Celotex Corp.”) 477 U.S. 317, 323, (1986). Where the moving party
   6 will have the burden of proof on an issue at trial, the movant must affirmatively
   7 demonstrate that no reasonable trier of fact could find other than for the moving party.
   8 If the moving party meets its initial burden, the nonmoving party must set forth, by
   9 affidavit or as otherwise provided in Rule 56, "specific facts showing that there is a
  10 genuine issue for trial." See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250,
  11 (1986); Fed.R.Civ.Proc. 56(e). E.S.S. Entm't 2000, Inc. v. Rock Star Videos, Inc., 444 F.
  12 Supp. 2d 1012 at 1025-1026.
  13            2.        Discovery Prior to Summary Judgment Motion
  14            Rule 56 contemplates a sufficient time for discovery before a summary judgment
  15 motion is considered. See Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc., 210
  16 F.3d 1099, 1105-06 (9th Cir. 2000) ("The nonmoving party, of course, must have had
  17 sufficient time and opportunity for discovery before a moving party will be permitted to
  18 carry its initial burden of production by showing that the nonmoving party has
  19 insufficient evidence," citing Celotex Corp., 477 U.S. at 326. The party opposing
  20 summary judgment bears the burden of showing "what facts she hopes to discover to
  21 raise a material issue of fact." See Hancock v. Montgomery Ward Long Term Disability
  22 Trust, 787 F.2d 1302, 1306 n.1 (9th Cir. 1986). The party seeking additional discovery
  23 also bears the burden of showing that the evidence sought exists. See Geller v. Dooney
  24 & Bourke, Inc. (N.D.Cal. Apr. 10, 1992, No. C 91-3970 SC) 1992 U.S.Dist.LEXIS
  25 5972, at *6-7.) (Ahl-E-Bait Media, Inc. v. Jadoo TV, Inc. (C.D.Cal. Apr. 16, 2013, No.
  26 CV 12-05307 MMM (PJWx)) 2013 U.S.Dist.LEXIS 190636, at *7-13.).
  27            3.        Nominative Fair Use
  28   4834-7897-1075.4
                                              5              Case No. 8:19-cv-01796-JLS-DFM
         NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
           FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                        SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 8 of 18 Page ID #:266




   1         The nominative fair use defense applies where the defendant has "'used the
   2 plaintiff's mark to describe the plaintiff's product, even if the defendant's ultimate goal
   3 is to describe his own product.'" See Mattel Inc. v Walking Mountain, (“Walking
   4 Mountain”) 353 F.3d at 809 (quoting Cairns v Franklin Mint Co., 292 F.3d at 1151
   5 (emphasis original)). In other words, "'[t]he goal of a nominative use is generally for the
   6 'purposes of comparison, criticism [or] point of reference.'" Id at 809 (quoting New Kids
   7 on the Block v. News Am. Publ'g Inc., (“New Kids on the Block”) 971 F.2d 302, 306
   8 (9th Cir. 1992).
   9         To prove nominative fair use, a defendant must satisfy three requirements: (1)
  10 "the plaintiff's product or service in question must be one not readily identifiable
  11 without use of the trademark"; (2) "only so much of the mark or marks may be used as
  12 is reasonably necessary to identify the plaintiff's product or service"; and (3) "the user
  13 must do nothing that would, in conjunction with the mark, suggest sponsorship or
  14 endorsement by the trademark holder." See Walking Mountain, 353 F.3d at 809 (citing
  15 Cairns, 292 F.3d at 1151 and New Kids on the Block, 971 F.2d at 308 (internal citation
  16 omitted)).
  17         The nominative fair use test replaces the likelihood of customer confusion
  18 analysis set forth in AMF, Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir.1979).
  19 See Walking Mountain, 353 F.3d at 810 n. 19; Cairns, 292 F.3d at 1151 (same). See
  20 also Playboy Enterprises, Inc. v. Welles, (“Playboy Enterprises”) 279 F.3d 796, 801
  21 (9th Cir. 2002) As the Ninth Circuit explained in Brother Records, Inc. v Jardine
  22 (“Brother Records”), however, "the third requirement of the nominative fair use
  23 defense - the lack of anything that suggests sponsorship or endorsement - is merely the
  24 other side of the likelihood-of-confusion coin." See Brother Records, 318 F.3d at 909
  25 n. 5. The Ninth Circuit further stated that Courts must employ New Kids' three-part
  26 inquiry in nominative use cases because "[w]hen a defendant uses a trademark
  27 nominally, the trademark will be identical to the plaintiff's mark, at least in terms of the
  28 words      in question." See Playboy Enterprises, 279 F.3dCase
     4834-7897-1075.4                                            atNo.
                                                                    801.    Consequently,
                                              6                        8:19-cv-01796-JLS-DFM
        NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
          FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                       SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 9 of 18 Page ID #:267




   1 "application of the Sleekcraft test, which focuses on the similarity of the mark used by
   2 the plaintiff and the defendant, would lead to the incorrect conclusion that virtually all
   3 nominative uses are confusing." Id. E.S.S. Entm't 2000, Inc. v. Rock Star Videos, Inc.,
   4 444 F. Supp. 2d 1012 at 1029-1032.
   5 B.         Plaintiff/Counterdefendant's Use Constitutes Nominative Fair Use
   6            1.        Plaintiff's Vinyl Stickers Made of Jumbled Letters Are Not Readily
   7 Identifiable Without Using Defendants' Trademarks
   8            Where use of the trade dress or mark is grounded in the defendant's desire to
   9    refer to the plaintiff's product as a point of reference for defendant's own work, a use is
  10    nominative" (citation omitted and emphasis added)). See also Wham-O, Inc. v
  11    Paramount Pictures Corp., 286 F.Supp.2d at 1263 (finding that defendants' use of the
  12    yellow "Slip 'N Slide" in a film qualified as a nominative use because "[n]ominative
  13    use is the use of a mark to identify or to refer to the mark-holder's product. . . .
  14    [D]efendants use plaintiff's mark to identify a product not otherwise readily
  15    identifiable. Other verbal formulas (e.g., 'water slide' or 'lubricated plastic sheet') do
  16    not capture or identify the toy with adequate specificity, and trademark law does not
  17    compel individuals to 'use absurd turns of phrase' simply to avoid trademark liability.
  18    In the film, defendants intend to identify the slide as a specific product; to do so
  19    requires the use of the product's name" (citations and footnote omitted; emphasis
  20    added); Mattel, Inc. v. MCA Records, Inc., 28 F.Supp.2d at 1141 (stating that the
  21    Barbie Girl song "refers to the doll and the values it has come to represent," and "[b]y
  22    describing the doll's 'life in plastic' and the various ways young consumers play with
  23    the doll ('you can brush my hair, undress me everywhere'), the band Aqua is not
  24    speaking specifically about its own product, but rather is commenting on and
  25    parodying Mattel's" (emphasis added)).
  26            In New Kids on the Block, two national newspapers used photographs of
  27    members of the musical group New Kids on the Block, along with the group's name, to
  28    advertise reader polls regarding the group's popularity. Id. Case
       4834-7897-1075.4                                              971 No.
                                                                          F.2d  302 at 304. The
                                                 7                           8:19-cv-01796-JLS-DFM
         NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
           FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                        SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 10 of 18 Page ID #:268




    1    Ninth Circuit held that defendants' use of the mark was nominative in nature, since the
    2    newspapers had used the New Kids trademark to refer to the New Kids themselves,
    3    albeit to advertise the newspapers' survey. Id. 971 F.2d 302 at 308. The court
    4    employed a three-pronged test to determine whether defendants were entitled to assert
    5    a nominative fair use defense. The court determined that it was impossible to conduct a
    6    survey about the New Kids, or even to talk about the group, without using its
    7    trademarked name. See Id. 971 F.2d 302 at 308.
    8            Similarly, Plaintiff uses Defendants' marks solely as a point of reference to
    9    describe his own products. As shown in the Exhibit K to the Complaint and
   10    reproduced above, when customers purchase and receive the vinyl stickers, they
   11    comprise of various jumbled letters that do not spell any of the Defendants' registered
   12    trademarks. Since the vinyl stickers are comprised of jumbled letters, their uses are
   13    not readily identifiable and their users would not readily know where to use them.
   14    Plaintiff needs to use Defendants' marks as a point of reference i.e. to describe which
   15    of the Toyota brand vehicles the vinyl decals may be applied to. Plaintiff uses
   16    Defendants' marks to describe whether the vinyl decal can be used for Defendants'
   17    vehicles with the 4RUNNER, FJ CRUISER, LAND CRUISER, SEQUOIA,
   18    TUNDRA, RAV4, TRD or TOYOTA emblems, badges, or tailgate letters. There is
   19    no other way for Plaintiff to advertise his products in a way that would inform the
   20    public where they can apply the decals without referring to Defendants’ vehicles or
   21    trademarks..
   22            2.        Plaintiff Used Only So Much of the Marks
   23             In New Kids on the Block, the court concluded that the newspapers had
   24    referenced the New Kids "only to the extent necessary to identify them as the subject
   25    of the polls; they [did] not use the New Kids' distinctive logo or anything else that
   26    [was not] needed to make the announcements intelligible to readers." Id. at 308.
   27            Just like in New Kids on the Block, Plaintiff did not use Defendants' marks or
   28    anything else that was not needed to describe the use of his vinyl
        4834-7897-1075.4                                                     decals.   Plaintiff sold
                                                   8                   Case No. 8:19-cv-01796-JLS-DFM
          NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
            FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                         SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 11 of 18 Page ID #:269




    1   the vinyl stickers with jumbled letters that do not spell any of the Defendants'
    2   registered trademarks. Plaintiff further advertises the vinyl stickers on his website and
    3   various social media platforms showing only a portion of the vehicle manufactured by
    4   the Defendants and their respective emblems, badges, or tailgate letters that have been
    5   covered with Plaintiff's stickers. The images in Exhibit 1 do not even show the entire
    6   picture of the vehicle or the entire trademark of the Defendants. (Tong Decl.¶ 2).
    7         3.    Plaintiff Did Nothing to Suggest Sponsorship or Endorsement
    8         In New Kids on the Block, the court held that nothing in the survey suggested
    9 sponsorship or endorsement by the New Kids. New Kids, 971 F.2d 302 at 308. Indeed,
   10 at least one of the newspaper announcements "implie[d] quite the contrary by asking
   11 whether the New Kids might be 'a turn off.'" Id. 971 F.2d 302 at 308-09. Here, Plaintiff
   12 included a disclaimer at the top of each webpage in his advertisements on Etsy
   13 regarding the lack of any endorsement or sponsorship from the Defendants stating the
   14 following: "TVD Vinyl Decals makes and sells individual letter decals that can be
   15 applied to many locations on your vehicle, including embossed tailgates and emblems.
   16 TVD Vinyl Decals is not endorsed by or affiliated with any of the manufacturers
   17 mentioned on this site. All names are used for informational purposes only. TVD Vinyl
   18 Decals only provides individual decals that can cover the typeface of the product names
   19 owned by their respective owners. If you have any questions or concerns about what we
   20 sell please contact us." (Rentrop Decl., ¶15). The bottom of each webpage in
   21 Plaintiff's advertisement on Etsy and www.tvdvinyldecals.com that has Defendants'
   22 trademarks contains an additional disclaimer stating: "© 2020 TVD Vinyl Decals.
   23 Toyota, Tacoma, Tundra, 4Runner, Sequoia, RAV4, and FJ Cruiser are registered
   24 trademarks of Toyota Motor Corporation. TVD Vinyl Decals is not affiliated with or
   25 endorsed by Toyota Motor Corporation or any of Toyota's affiliated companies. The
   26 terms Toyota, Tacoma, Tundra, 4Runner, Sequoia, RAV4, and FJ Cruiser are used for
   27 identification purposes only." (Rentrop Decl.,¶ 16). At the top of each of Plaintiff's
   28 tvdvinyldecals.com
      4834-7897-1075.4   webpages for each Toyota vehicle there isNo.
                                                                   a disclaimer     saying:
                                            9                Case     8:19-cv-01796-JLS-DFM
        NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
          FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                       SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 12 of 18 Page ID #:270




    1 "Products are not affiliated with or endorsed by Toyota Motor Corporation." (Rentrop
    2 Decl.,¶ 17). Therefore, it is clear that Plaintiff did nothing to suggest that Defendants
    3 sponsor or endorse Plaintiff’s products.
    4 C.         There is No Genuine Issue of Material Fact and No Additional Discovery
    5            Would Present a Genuine Issue of Material Fact
    6            As the Separate Statement of Uncontroverted Facts show, Plaintiff has provided
    7 facts that satisfy all the elements of the nominative fair use defense and there is no
    8 genuine issue as to any material fact. Plaintiff is entitled to a judgment as a matter of
    9 law that his use of the Defendants' trademarks constitutes nominative fair use and thus
   10 there is no infringement. No reasonable trier of fact could find other than for the
   11 Plaintiff.
   12            The parties have been engaged in discovery for about six months now since
   13 February 2020. (Tong Decl., ¶ 5) Defendants have propounded interrogatories and
   14 requests for production of documents to the Plaintiff. (Tong Decl., ¶ 6) Plaintiff has
   15 fully answered them. (Tong Decl., ¶ 7). Since March 2020, Defendant has not cited
   16 any deficiencies to Plaintiff's responses. (Tong Decl., ¶ 8) The Separate Statement of
   17 Uncontroverted Facts show: (1) that the Plaintiff's products are not readily identifiable
   18 without the use of Defendant's trademark as a point of reference, (2) that the Plaintiff
   19 has used only so much of the mark as is reasonably necessary to identify his products,
   20 and (3) Plaintiff has done nothing that would suggest sponsorship or endorsement by
   21 the Defendants. These facts are apparent from Plaintiff's website that is publicly
   22 available. No additional discovery would raise a material issue of fact. Nonetheless, the
   23 fact discovery cut- off date of December 4, 2020 (Dkt. 20 Scheduling Order) would
   24 have passed by the time Defendants' Opposition to this Motion is due. Defendants
   25 would not be able to claim that they need time for discovery before this summary
   26 judgment motion is considered.
   27 IV.        CONCLUSION
   28            Plaintiff/Counterdefendant Rentrop has produced admissible
        4834-7897-1075.4                                                      evidence on each
                                                  10               Case No. 8:19-cv-01796-JLS-DFM
          NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
            FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                         SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 13 of 18 Page ID #:271




    1 element of its affirmative defense of nominative fair use entitling him to partial
    2 summary judgment. All the papers submitted show there are no triable issues as to any
    3 material facts as to the issue of nominative fair use, and the Plaintiff Rentrop is entitled
    4 to judgment as a matter of law. For the foregoing reasons, Plaintiff Rentrop respectfully
    5 requests that the Court grant his Motion for Partial Summary Judgment.
    6
    7 DATED: August 5, 2020                  MANNING & KASS
                                             ELLROD, RAMIREZ, TRESTER LLP
    8
    9
                                             By:         /s/ Roland Tong
   10
                                                   Roland Tong
   11                                              Natalya Vasyuk
                                                   Attorneys for Plaintiff/ Counterdefendant
   12
                                                   RICHARD RENTROP
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28   4834-7897-1075.4
                                              11              Case No. 8:19-cv-01796-JLS-DFM
          NOTICE OF MOTION AND MOTION OF PLAINTIFF/COUNTERDEFENDANT RICHARD RENTROP
            FOR PARTIAL SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
                         SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 14 of 18 Page ID #:272




    1 Roland Tong (State Bar No. 216836)
       rjt@manningllp.com
    2 Natalya Vasyuk (State Bar No. 307419)
       ndv@manningllp.com
    3 MANNING & KASS
        ELLROD, RAMIREZ, TRESTER LLP
    4 19800 MacArthur Blvd, Suite 900
      Irvine, California 92612
    5 Telephone: (949) 440-6690
      Facsimile: (949) 474-6991
    6
      Attorneys for Plaintiff/ Counterdefendant
    7 RICHARD RENTROP
    8
                                    UNITED STATES DISTRICT COURT
    9
                CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   10
   11
      Richard Rentrop, d/b/a TVD Vinyl             Case No. 8:19-cv-01796-JLS-DFM
   12 Decals,
                                                   PLAINTIFF/
   13                                              COUNTERDEFENDANT RICHARD
                           Plaintiff,              RENTROP'S SEPARATE
   14                                              STATEMENT OF
                  v.                               UNCONTROVERTED FACTS IN
   15                                              SUPPORT OF HIS MOTION FOR
      Toyota Motor Sales, USA, Inc. and            PARTIAL SUMMARY JUDGMENT
   16 Toyota Motor Corporation,
   17                      Defendant.
                                                   Judge: Hon. Josephine Staton
   18
   19
      PLAINTIFF'S SEPARATE STATEMENT OF UNCONTROVERTED FACTS
   20 (L.R. 56-1)
   21 Moving Party’s Uncontroverted Fact          Supporting evidence citations
   22 Moving party's first uncontroverted fact    Rentrop Decl. ¶3
   23 Plaintiff Rentrop sells vinyl decals for
   24 use with Toyota brand vehicles.
   25
   26 Moving party's second uncontroverted        Rentrop Decl.¶4
   27 fact
   28
        4811-2352-9924.3
                                              1               Case No. 8:19-cv-01796-JLS-DFM
            PLAINTIFF/ COUNTERDEFENDANT RICHARD RENTROP'S SEPARATE STATEMENT OF
         UNCONTROVERTED FACTS IN SUPPORT OF HIS MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 15 of 18 Page ID #:273




    1 The vinyl decals are designed to be
    2 overlaid on the badges, emblems, and
    3 tailgate letters or inserts of these Toyota
    4 brand vehicles to allow the vehicle
    5 owners to customize them.
    6
    7 Moving party's third uncontroverted fact Rentrop Decl.¶5
    8 When customers purchase and receive           Tong Decl. ¶ 2, Exhibit 1
    9 the vinyl decals, they comprise of            Dkt. 1-11
   10 various jumbled letters that do not spell
   11 any of the Defendants' registered
   12 trademarks.
   13
   14 Moving party's fourth uncontroverted          Rentrop Decl.¶6
   15 fact                                          Tong Decl. ¶ 2, Exhibit 1
   16 Exhibit K to the Original Complaint           Dkt. 1-11
   17 (Dkt. 1-11) contains a table showing
   18 side-by-side comparison of Rentrop’s
   19 products in their packaging and
   20 Defendants' registered trademarks.
   21
   22 Moving party's fifth uncontroverted fact      Rentrop Decl.¶7
   23 Plaintiff Rentrop advertises his vinyl
   24 decals on his website
   25 www.tvdvinyldecals.com, various social
   26 media platforms, such as Facebook,
   27 Instagram, and Etsy, and Shopify.
   28
        4811-2352-9924.3
                                              2               Case No. 8:19-cv-01796-JLS-DFM
            PLAINTIFF/ COUNTERDEFENDANT RICHARD RENTROP'S SEPARATE STATEMENT OF
         UNCONTROVERTED FACTS IN SUPPORT OF HIS MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 16 of 18 Page ID #:274




    1 Moving party's sixth first                    Rentrop Decl.¶7
    2 uncontroverted fact                           Tong Decl., ¶ 3, 4 , and 5, Ex. 2, 3, 4,
    3 These advertisements would show the           and 5
    4 Toyota brand vehicles and their
    5 respective badges, emblems, or tailgate
    6 letters that have been covered with
    7 Plaintiff’ decals.
    8 Moving party's seventh uncontroverted         Rentrop Decl.¶14
    9 fact                                          Tong Decl. ¶ 3, Ex. 2 and 3
   10 Exhibits 2 and 3 demonstrate the format
   11 of Plaintiff's advertisements as it relates
   12 to the content of the disclaimers used
   13 with each advertisement through his
   14 webpages and pages on Etsy.
   15
   16 Moving party's eight uncontroverted           Rentrop Decl.¶15
   17 fact                                          Tong Decl. ¶ 3, Exhibit 3
   18 The top of each Etsy webpage with
   19 Plaintiff’s advertisement that displays
   20 Defendants’ trademarks contains a
   21 disclaimer that states the following:
   22 "TVD Vinyl Decals makes and sells
   23 individual letter decals that can be
   24 applied to many locations on your
   25 vehicle, including embossed tailgates
   26 and emblems. TVD Vinyl Decals is not
   27 endorsed by or affiliated with any of the
   28
        4811-2352-9924.3
                                              3               Case No. 8:19-cv-01796-JLS-DFM
            PLAINTIFF/ COUNTERDEFENDANT RICHARD RENTROP'S SEPARATE STATEMENT OF
         UNCONTROVERTED FACTS IN SUPPORT OF HIS MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 17 of 18 Page ID #:275




    1 manufacturers mentioned on this site.
    2 All names are used for informational
    3 purposes only. TVD Vinyl Decals only
    4 provides individual decals that can
    5 cover the typeface of the product names
    6 owned by their respective owners. If
    7 you have any questions or concerns
    8 about what we sell please contact us."
    9 Moving party's ninth uncontroverted         Rentrop Decl.¶16
   10 fact                                        Tong Decl. ¶ 3, Exhibit 2 and 3
   11 The bottom of each Etsy webpage and
   12 tvdvinyldecals.com webpage with
   13 Plaintiff’s advertisement that displays
   14 Defendants’ trademarks includes the
   15 following statement: "© 2020 TVD
   16 Vinyl Decals. Toyota, Tacoma, Tundra,
   17 4Runner, Sequoia, RAV4, and FJ
   18 Cruiser are registered trademarks of
   19 Toyota Motor Corporation. TVD Vinyl
   20 Decals is not affiliated with or endorsed
   21 by Toyota Motor Corporation or any of
   22 Toyota's affiliated companies. The terms
   23 Toyota, Tacoma, Tundra, 4Runner,
   24 Sequoia, RAV4, and FJ Cruiser are used
   25 for identification purposes only."
   26
   27 Moving party's tenth uncontroverted         Rentrop Decl.¶17
   28
        4811-2352-9924.3
                                              4               Case No. 8:19-cv-01796-JLS-DFM
            PLAINTIFF/ COUNTERDEFENDANT RICHARD RENTROP'S SEPARATE STATEMENT OF
         UNCONTROVERTED FACTS IN SUPPORT OF HIS MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 8:19-cv-01796-JLS-DFM Document 30 Filed 08/06/20 Page 18 of 18 Page ID #:276




    1 fact                                          Tong Decl. ¶ 3, Exhibit 2
    2 There is a disclaimer at the top of each
    3 tvdvinyldecals.com webpage for each
    4 Toyota vehicle saying:
    5 "Products are not affiliated with or
    6 endorsed by Toyota Motor
    7 Corporation."
    8
        DATED: August 5, 2020                MANNING & KASS
    9                                        ELLROD, RAMIREZ, TRESTER LLP
   10
   11                                        By:         /s/ Roland Tong
   12                                              Roland Tong
                                                   Natalya Vasyuk
   13                                              Attorneys for Plaintiff/ Counterdefendant
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        4811-2352-9924.3
                                              5               Case No. 8:19-cv-01796-JLS-DFM
            PLAINTIFF/ COUNTERDEFENDANT RICHARD RENTROP'S SEPARATE STATEMENT OF
         UNCONTROVERTED FACTS IN SUPPORT OF HIS MOTION FOR PARTIAL SUMMARY JUDGMENT
